                                   1   Todd L. Bice, Esq., Bar No. 4534
                                       TLB@pisanellibice.com
                                   2   Dustun H. Holmes, Esq., Bar No. 12776
                                       DHH@pisanellibice.com
                                   3   Robert A. Ryan, Esq., Bar No. 12084
                                       RR@pisanellibice.com
                                   4   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   5   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   6   Facsimile: 702.214.2100
                                   7   Attorneys for Pioneer Hotel, Inc.,
                                       Mandalay Resort Group, MGM Resorts International,
                                   8   MSE Investments, Inc., Gold Strike Investments, Inc.,
                                       Newcastle Corp., and Ramparts, Inc.
                                   9
                                                                  UNITED STATES DISTRICT COURT
                                  10
                                                                         DISTRICT OF NEVADA
                                  11
400 South 7th Street, Suite 300




                                        SIERRA DEVELOPMENT CO. d/b/a CLUB               CASE NO. 3:13-cv-00602-RTB-VPC
 Las Vegas, Nevada 89101




                                  12    CAL NEVA,
     PISANELLI BICE




                                  13                      Plaintiff,                                     XXXXXXXXX
                                                                                        STIPULATION AND [PROPOSED]
                                        v.                                              ORDER FOR EXTENSION TO FILE
                                  14                                                    MOTION FOR ATTORNEYS' FEES AND
                                        CHARTWELL ADVISORY GROUP, LTD.                  COSTS AND TO SUBMIT BILL OF
                                  15                                                    COSTS
                                                         Defendant.
                                  16                                                    (SIXTH REQUEST)
                                  17    CHARTWELL ADVISORY GROUP, LTD.,

                                  18               Counterclaim Plaintiff,
                                        v.
                                  19
                                        SIERRA DEVELOPMENT CO., et al.,
                                  20
                                                   Counterclaim Defendants.
                                  21
                                  22
                                  23          Defendant/Counterclaimant Chartwell Advisory Group, LTD. ("Chartwell"), Counterclaim

                                  24   Defendant Pioneer Hotel, Inc. ("Pioneer"); Counterclaim Defendants Mandalay Resort Group,

                                  25   MGM Resorts International, MSE Investments, Inc., Gold Strike Investments, Inc.,

                                  26   Newcastle Corp. and Ramparts, Inc. (collectively, the "Mandalay Parties"); Counterclaim

                                  27   Defendants Harrah's Las Vegas, LLC, Harrah's Laughlin, LLC and Rio Properties, LLC

                                  28   (collectively, the "Harrah's Parties" and together with Pioneer and the Mandalay Parties as

                                                                                  1
                                   1   "Counterclaim Defendants"), by and through their respective counsel, hereby stipulate and agree as

                                   2   Follows:

                                   3          1.       On July 6, 2018, this Court entered its Memorandum Decision following the

                                   4   Bench Trial in this case. [ECF No. 689]

                                   5          2.       That same day, the clerk of the Court entered Judgment in accordance with this

                                   6   Court's Memorandum Decision. [ECF No. 690]

                                   7          3.       Based on these dates, any motions for attorneys' fees and costs pursuant to

                                   8   Fed. R. Civ. P. 54(d) and/or requests for taxable costs under Local Rule 54-1 would have been due

                                   9   within fourteen (14) days, or by July 20, 2018.

                                  10          4.       On July 19, 2018, the Parties filed a Stipulation and Proposed Order to extend the

                                  11   July 20, 2018 deadline to August 3, 2018 so the Parties could explore the possibility of resolution
400 South 7th Street, Suite 300
 Las Vegas, Nevada 89101




                                  12   [ECF No. 691].
     PISANELLI BICE




                                  13          5.       The Court granted this Stipulation on July 27, 2018. [ECF No. 695]

                                  14          6.       On August 1, 2018, the parties sought an additional two week extension of the

                                  15   August 3, 2018 date as negotiations were ongoing. [ECF No. 692]

                                  16          7.       Again, on August 15, 2018, the parties sought another two week extension to

                                  17   August 31, 2018. [ECF No. 698]

                                  18          8.       On August 30, 2018, the parties sought an additional two week extension to

                                  19   September 14, 2018 (the “August 30 Stipulation”). [ECF No. 703]

                                  20          9.       On September 4, 2018, this Court granted the parties August 30 Stipulation.

                                  21   [ECF No. 704]

                                  22          10.      On September 13, 2018, the parties sought another two week extension to September

                                  23   28, 2018. [ECF No. 707]

                                  24          11.      The Parties have reached a resolution, but out of an abundance of caution, the parties

                                  25   seek to extend the deadline for an additional two weeks in order to finalize the settlement

                                  26   documents.

                                  27          12.      As such, the parties request an additional two-week extension of time to file any

                                  28   motions for attorneys' fees and costs under Fed. R. Civ. P. 54(d) and/or any requests for taxable
                                                                                     2
                                   1   costs under Local Rule 54-1, such that all such motions and requests would be due on or before

                                   2   October 12, 2018.

                                   3           13.    The Parties request this extension in good faith and not for any dilatory motive.

                                   4           DATED this 28th day of September, 2018.

                                   5    PISANELLI BICE PLLC                              DILWORTH PAXSON LLP
                                   6    By:     /s/ Todd L. Bice                         By:      /s/ Joshua D. Wolson
                                              Todd L. Bice, Esq., Bar No. 4534                 Joshua D. Wolson, Esq. (pro hac vice)
                                   7          Dustun H. Holmes, Esq., Bar No. 12776            1500 Market Street, Suite 3500E
                                              Robert A. Ryan, Esq., Bar No. 12084              Philadelphia, PA 19102
                                   8          400 South 7th Street, Suite 300
                                              Las Vegas, Nevada 89101                          Calvin R.X. Dunlap, Esq., Bar No. 2111
                                   9                                                           Monique Laxalt, Esq., Bar No. 1969
                                        Attorneys for Counterclaim Defendants                  DUNLAP & LAXALT
                                  10    Mandalay Resort Group, MGM Resorts                     537 Ralston Street
                                        International, MSE Investments, Inc., Gold             Reno, Nevada 89503
                                  11
                                        Strike Investments, Inc., Newcastle Corp., and Attorneys for Chartwell Advisory Group, Ltd.
400 South 7th Street, Suite 300
 Las Vegas, Nevada 89101




                                  12    Ramparts, Inc.
     PISANELLI BICE




                                  13
                                        DICKINSON WRIGHT PLLC
                                  14
                                        By:     /s/ Michael Feder
                                  15          Michael N. Feder, Esq., Bar No. 7332
                                              Joel Z. Schwarz, Esq., Bar No. 9181
                                  16          8363 West Sunset Road, Suite 200
                                              Las Vegas, Nevada 89113
                                  17
                                  18    Attorneys   for    Caesars    Entertainment
                                        Corporation, Harrah's Las Vegas, LLC,
                                  19    Harrah's Laughlin, LLC, Rio Properties, LLC,
                                        Golden Nugget, Inc., GNLV Corp., and Golden
                                  20    Nugget Hotels and Casinos
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     3
                                   1                                               ORDER
                                   2          Based upon the Stipulation of the Parties, and good cause appearing therefore, IT IS

                                   3   HEREBY ORDERED:

                                   4          The Deadline for the Parties to submit any motions for attorneys' fees and costs pursuant to

                                   5   Fed. R. Civ. P. 54(d) and/or any requests for costs pursuant to Local Rule 54-1 shall be extended to

                                   6   October 12, 2018.    No more extensions.
                                                                                    IT IS SO ORDERED.
                                   7
                                   8
                                                                                    U.S. DISTRICT COURT JUDGE
                                   9
                                  10                                                DATED: October 3, 2018
                                  11
400 South 7th Street, Suite 300
 Las Vegas, Nevada 89101




                                  12
     PISANELLI BICE




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    4
